Sanomedics International Holdings, Inc. 80 SW 8th Street – Suite 2180 Miami, FL33130 January 9, 2012 Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street N.W. Washington, DC 20549-0305 Attn:Kevin Vaughn Re: Sanomedics International Holdings, Inc. (the “Company”) Form 8K; Filed December 30, 2011 SEC File No.:000-54167 Gentlemen: The Company hereby acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the Form 8-K filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the Form 8-K filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Steven L. Relis Steven L. Relis Chief Financial Officer
